OPINION — AG ** PUBLIC TRUST — REVENUE BONDS — COURT DECISION ** (1) TO THE EXTENT THAT OPINION NO. 81-318 IS INCONSISTENT WITH THIS OPINION, IT IS MODIFIED. (2) THE THREE PARTS TEST IN ' LEMON V. KURTZMAN, 403 U.S. 602,91 S.CT. 2105, 29 L.ED.2D 745 (1971) ', IS THE TEST TO APPLY TO DETERMINE IF LEGISLATIVE ACTS VIOLATE THE ESTABLISHMENT CLAUSE OF THE UNITED STATES CONSTITUTION. (3) FUNDS RAISED BY OR THROUGH A PUBLIC TRUST ORGANIZED UNDER 60 O.S. 176 [60-176] THAT DO NOT COME FROM THE PUBLIC TREASURY ARE NOT SUBJECT TO ARTICLE II, SECTION 5 OF THE OKLAHOMA CONSTITUTION. (4) WHETHER THE USE OF A PUBLIC TRUST ORGANIZED UNDER 60 O.S. 176 [60-176] TO FINANCE A YMCA VIOLATES THE ESTABLISHMENT CLAUSE OF THE UNITED STATES CONSTITUTION IS A FACTUAL QUESTION THAT CAN NOT BE ANSWERED BY THE ATTORNEY GENERAL. (5) A PUBLIC TRUST ORGANIZED UNDER 60 O.S. 176 [60-176] MAY PROVIDE FUN FOR ANY AUTHORIZED AND PROPER PUBLIC FUNCTION OR PURPOSE OF THE STATE OR ANY OF ANY COUNTY OR MUNICIPALITY. WHETHER OR NOT THE YMCA PROJECT IS AN AUTHORIZED AND PROPER FUNCTION IS A FACTUAL QUESTION THAT CANNOT BE ANSWERED BY THE ATTORNEY GENERAL. (PRIVATE ENTERPRISE, PRIVATE CORPORATION, REVENUE BONDS, PUBLIC FUNDS, RELIGION, CHARITABLE) CITE: ARTICLE II, SECTION 5, 60 O.S. 176 [60-176] (RICHARD MILDREN) SEE: OPINION NO. 92-594 (1992)